DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo (U.S. Patent No. 4307817) in view of Bock (EP-133362-A).
Cotroneo discloses an injection molded packaging (col. 1, lines 59-62) comprising a container (52) and a lid (50), said container having a bottom portion, a sidewall portion (16) extending from the bottom portion and ending in a rim portion (18) having an upper edge, said lid having a central portion and a peripheral rim portion, said peripheral rim portion of the lid being arranged to engage with the rim portion of the container to seal the container (col. 4, lines 23-33), said rim portion of the container having a first annular locking element (24) arranged on an outside surface of the container rim and a second annular locking element (54) arranged on an inside surface of the container rim, said peripheral rim portion of the lid comprising a downward facing U shaped groove into which the rim portion of the container can be engaged (Fig. 5), said downward facing U shaped groove having a first surface (28) facing the central portion of the lid and a second surface (32) facing away from the central portion of the lid, said first surface being arranged with a first annular locking element (side wall surface) which engages with the first locking element of the container rim and said second surface being arranged with a second annular locking element (62) which engages with the second locking element of the container rim characterized in that the first annular locking element of the container is formed on a first portion of the container rim portion and the second annular locking element of the container is formed on a second portion of the container rim portion (Fig. 5) and in that said first and second portions are separated by a bending line (at 56) such that the angle between the first and second portions can be changed and in that the first portion is formed as an extension of the sidewall portion of the container and having a single position and in that the second portion has two positions, a first position, and a second position where the second portion is bent downwardly about the bending line, but where the second portion extends from the bending line down towards the container bottom of the container (Figs. 4, 5), characterized in that the first and/or the second annular locking elements of the container and/or the lid are annular ring shaped ridges protruding from the surface on which they are arranged and extending around a periphery of the rim of the container and/or the lid respectively (Fig. 4), and a method of injection molding (col. 1, lines 59-62), folding a sealing portion and placing a lid on a container (Figs. 4, 5).
Cotroneo fails to teach the first position where the second portion is arranged essentially parallel with the first portion and extending in a direction from the bending line and away from the container bottom, wherein the second portion is arranged essentially parallel with the first portion, and characterized in that the first and second portions of the upper rim of the container are in contact in the second position of the second portion. 
Bock teaches that it is known in the art to manufacture a container and lid with a folding sealing portion that has a first position where the second portion is arranged essentially parallel with the first portion and extending in a direction from the bending line and away from the container bottom, wherein the second portion is arranged essentially parallel with the first portion, and characterized in that the first and second portions of the upper rim of the container are in contact in the second position of the second portion (Figs. 1, 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the sealing portions with greater ranges of movement, in order to create more resistance and tighter seals and since such a modification would be the use of a known technique to close a lid on a container.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo and Bock in view of Kinne (U.S. Patent No. 5511680).
The modified packaging of Cotroneo fails to teach wherein the rim portion of the container comprises a third annular locking element and in that the rim portion of the lid comprises a third annular locking element which engages with the third annular locking element of the rim portion of the lid when the lid is mounted on the container, the third annular locking element on the rim of the container is arranged on an inner surface of the container, in that the third annular locking element on the rim of the container is arranged above the second annular locking element.
Kinne teaches that it is known in the art to manufacture a container and lid with a plurality of locking elements (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the packaging with additional locking elements in order to more securely lock the lid on the container.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo and Bock in view of Allen (U.S. Application Publication No. 20080283527).
The modified packaging of Cotroneo fails to teach wherein the central portion of the lid comprises a raised portion which is higher than a highest portion of the rim portion of the lid, wherein the raised portion of the lid and the rim portion of the lid are arranged such that when a vertical force is applied to the raised portion of the lid, then the central portion of the lid is displaced downwardly and the second locking element of the lid is pressed outwardly against the second locking element of the rim of the container and/or against the side wall portion of the container.
Allen teaches that it is known in the art to manufacture a lid with a raised central portion (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a raised central portion, in order to provide the lid with a gasping area. The modified lid would function as claimed when pressed on due to the flexible nature of the material used to manufacture the lid.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotroneo and Bock in view of Lawrence et al. (U.S. Patent No. 4721210).
The modified packaging of Cotroneo fails to teach wherein the lid further comprises a lid lever which has a first position where it is extending downwardly along the side of the container and a second position where the lid lever is bent outwardly about a bending line until an outer portion of the lid lever engages with an outer portion of the rim portion of the container.
Lawrence teaches that it is known in the art to manufacture a lid with lid lever (43)that can bend to different engagement positions (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a lid lever in order to provide the lid with tamper evince and to provide a grip for the lid.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations discussed above are within the level of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733